People v Johnson (2015 NY Slip Op 08086)





People v Johnson


2015 NY Slip Op 08086


Decided on November 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2015

Mazzarelli, J.P., Andrias, Saxe, Moskowitz, JJ.


16079 515/13

[*1] The People of the State of New York, Respondent, —
vJames Johnson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Bradley Gershel of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ethan Greenberg, J. at plea; Raymond L. Bruce, J. at sentencing), rendered July 17, 2014, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to an aggregate term of 1 1/2 years of imprisonment, to be followed by two years of post-release supervision, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 10, 2015
CLERK